Title: Joel R. Poinsett to James Madison, 24 September 1832
From: Poinsett, Joel R.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Charleston
                                
                                24th Septr. 1832
                            
                        
                        As you expressed an interest in our proceedings here, I send you herewith some papers relating to our
                            controversy—You will have seen, that our Convention at Columbia recommended a convention of the Southern States—an
                            informal meeting, not such a convention as is contemplated and prohibited by the constitution—I went to that meeting with
                            the sentiments I expressed to you at your house and I came away from it confirmed in my opinion, that it was a most
                            dangerous measure—But I sacrificed that opinion to the unity of the party—It appeared that the call of a southern
                            convention was the minimum concession that we could make to the frenzy of the moment—and we hope, that there will be a
                            sufficient number of persons found in that convention to set at rest forever the absurd—and dangerous doctrine of
                            nullification—and to declare, that it becomes us to obey the laws of the general government and to be tranquil—
                        I hope Sir that you have continued improving in your health; and I beg you will make my respects to Mrs
                            Madison—I am dear Sir very respectfully yours
                        
                            
                                J. R. Poinsett
                            
                        
                    The reviews are confidently attributed to the pen of Mr. Cheves